Case 2:20-cv-00078-JRG Document 71-9 Filed 12/04/20 Page 1 of 3 PageID #: 1886
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER




                       Exhibit G
Case 2:20-cv-00078-JRG Document 71-9 Filed 12/04/20 Page 2 of 3 PageID #: 1887
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER




October ​28​, 2020

By Electronic Mail

Jonathan H. Rastegar
Bragalone Conroy PC
2200 Ross Avenue
Suite 4500W
Dallas, Texas, 75201
jrastegar@bcpc-law.com

Re:     Cellular Communications Equipment LLC v. HMD Global Oy, No. 20-78 (E.D. Texas),
        Subpoenas to Acacia Research Corporation

Dear Mr. Rastegar:

I write in response to your letter of October 27, 2020.

1.      Document Requests

First and foremost, my letter was not dishonest. I thought we made some helpful progress during that call
and wanted to document that progress. Evidently one of us misunderstood our conversation. Whether it
was you or me does not really matter, and fighting over who is right will not help anyone. You have now
confirmed that ARC agrees only to produce “any agreements involving itself and CCE or the ʼ923
patent,” and that we are otherwise at an impasse regarding request nos. 1-12. (Do any such agreements
exist? Please let us know.)

I do want to take one more crack at avoiding a needless impasse. It appears from your letter that you are
misreading request nos. 5-12 of the document subpoena. These requests do not concern all licenses
between any ARC affiliate and any third party, or even all licences between ARC and third parties. They
concern only licenses,                                   that CCE produced in the underlying litigation,
between ARC and another party ​that include a license to a patent owned by an ARC affiliate​. As I said on
our call, we do not want all ARC affiliate licenses or even all ARC licenses. We want only licenses in
this category, which I hope you can agree is quite relevant to our standing claim. Please let us know if
this further explanation changes ARC’s view.

2.      Email Search

Second, you appear to be overcomplicating the search for emails. As I’m sure you know, negotiations
regarding agreements such as those we have requested are typically done by a small number of people,
and companies such as ARC generally keep excellent records of those negotiations. You worry that the
subpoena would require a broad search, but you do not explain how you have confirmed that it would
require a broad search. Our experience is that in similar cases compliance requires only a narrow search
Case 2:20-cv-00078-JRG Document 71-9 Filed 12/04/20 Page 3 of 3 PageID #: 1888
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



Jonathan H. Rastegar
October 28, 2020
Page 2




of those responsible for specific agreements. If that is incorrect in ARC’s case, please explain why it is
incorrect and how you would propose to effect compliance with the subpoena.

3.      Deposition

I am not certain what the disagreement is here other than ARC’s concern about a future subpoena that has
not yet come to pass. You made clear on the call that you would provide a witness in response to the
subpoena, and we both agreed that would occur after ARC had produced its documents. I am not aware
of any case law that states that a party can avoid a deposition pursuant to a valid subpoena because of its
concern that there might be another deposition in the future. We request an agreement that ARC will
produce a witness for deposition within ten days after ARC has completed its document production in
response to the subpoena. We can then discuss the timing of the document production without needless
discussion about the deposition schedule that flows therefrom.

4.      Next Call

We are prepared to meet and confer further regarding these issues, as well as request nos. 13-26 of the
subpoenas, which, as you know, we ran out of time before covering in detail. Your letter demands the
attendance of my partner Matt Warren, but this demand is improper and untethered to the applicable rules.
I am proceeding with this issue, and did not say on our previous call that anyone else was “making the
decisions” on it. ARC cannot choose counsel for HMD Global any more than the reverse.

Your letter stated that “ARC is available at various times this Friday, October 30,” but did not propose a
specific time. We are available at 11 a.m. CT; please confirm that you are as well or propose another on
that same date. The dial in number is +1 (415) 854 6661. No PIN is necessary. I look forward to
speaking again with you then. Thank you for your continued time and courtesy in this matter.

Very Truly Yours,


Jennifer A. Kash
